Citation Nr: 9900500	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and asthma.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active service from July 1961 to July 1964.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined the veteran had not submitted 
new and material evidence to reopen a claim of entitlement to 
service connection for a back disorder.  The veteran has also 
appealed a rating decision in which the RO denied entitlement 
to service connection for COPD and asthma.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has current disability from COPD 
and asthma as a result of exposure to chemical solvents 
during his active military service.  He also contends that he 
has current disability from a low back disorder which he 
incurred from a back injury while in active service.  Implied 
in his contentions is the assertion that he has submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for a low back disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has failed to meet 
his burden of submitting a well-grounded claim of entitlement 
to service connection for COPD and asthma.  It is the further 
decision of the Board that no new and material evidence has 
been submitted to reopen the claim of entitlement to service-
connection for a low back disorder.


FINDINGS OF FACT

1.  The record contains no competent medical evidence or 
opinion that the veteran had a respiratory disorder during 
his active military service and no competent medical evidence 
that his claimed current disability from COPD and asthma is 
related to any disease or injury he incurred during his 
active military service.

2.  The record contains no competent medical evidence or 
opinion that the veteran has a current respiratory disorder 
as a result of exposure to chemical solvents during such 
service.

3.  In a December 1970 rating decision which the veteran did 
not appeal, the RO denied entitlement to service connection 
for acute strain of the low back.

4.  Since the ROs December 1970 disallowance of the claim of 
entitlement to service connection for a low back disorder, 
the veteran has not submitted evidence which is both new and 
which bears directly and materially on the question of 
whether the back injury he sustained in service was not 
merely acute and transitory.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for COPD 
and asthma is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

2.  The ROs December 1970 rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

3.  The veteran has not submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a low back disorder disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  With chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

I.  COPD and Asthma

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet.App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 
Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veterans claim of entitlement to service connection for a 
low back disorder is not well grounded.  Where a claim is not 
well grounded it is incomplete, and the Department of 
Veterans Affairs (VA) is obliged under 38 U.S.C.A. § 5103(a) 
to advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision dated in March 1997, and in the 
September 1997 supplemental statement of the case.  The 
discussion below informs the veteran of the types of evidence 
lacking, and which he should submit for a well-grounded 
claim.  Unlike the situation in Robinette, in this case the 
veteran has not advised VA of the existence of any particular 
evidence which, if obtained, would render his claim well-
grounded.

Records of recent VA outpatient treatment refer to the 
veterans history of COPD.  In a treatment note dated in 
October 1995, a radiologist reported that a chest X-ray 
showed the possibility of COPD.  However, no record indicates 
that the diagnosis was made after pulmonary function testing.  
During emergency treatment in December 1995, the veteran 
complained of cough and shortness of breath.  He gave a 
history of heavy metal exposure.  He reported a long history 
of intermittent coughing spells which were occasionally 
productive of clear or yellowish mucous.  The episodes were 
usually accompanied by shortness of breath and were sometimes 
precipitated by inhalation of cold air, smoke, or fumes.  He 
reported that he had been given Atrovent in the past without 
much effect.  Prior to seeking treatment, he had had a 
prolonged episode of coughing.  After arrival in the 
emergency room his symptoms abated.  On examination his lungs 
were clear to auscultation and palpation.  The physician 
recorded an impression of probable bronchospasm.  The veteran 
was given an albuterol inhaler.  In November 1996, the 
veteran sought treatment with complaints of coughing blood.  
He told an examiner that chest X-rays at another VA medical 
center had shown COPD and asthma.  When examined by a primary 
care physician, his chest was clear.  Among several other 
impressions, the physician recorded an impression of COPD.  
After a chest X-ray was taken, it was reported that no 
further action was required.  More recently dated records do 
not show treatment for a respiratory disorder, notes dated in 
January 1997 indicated a history of COPD.  A thorough review 
of the entire record yields no indication that the veteran 
has been diagnosed to have current disability from asthma.

The veteran testified that while on active duty, he worked in 
a shop cleaning electrical connections and switches with a 
chemical solvent.  The brush he used made the solvent mist 
and he inhaled the mist.  After prolonged inhalation of the 
vapors and mist from the solvent, he developed breathing 
problems, dizziness, and headaches.  According to him, he was 
exposed to this chemical without breathing protection from 
September 1962 to July 1963.  Regarding in-service treatment, 
the veteran said he went to sick call with symptoms of blurry 
vision, breathing difficulty, headaches, and weakness and was 
quarantined for a period of weeks.  He was told he had 
mononucleosis.  Again according to the veteran, the chemical 
has since been identified as dangerous and persons using it 
today are required to use a breathing apparatus and other 
protective gear.  He testified that during the first year 
after his separation from service, he sought treatment at a 
private hospital and was told that he had pleurisy.  He 
stated that he had current breathing problems for which he 
was using steroid inhalers.  He stated that he had been told 
by a private physician and by a VA physician that exposure to 
the chemical solvent he used in service could cause 
irritation of the lungs, and constant exposure could cause 
permanent lung damage and scarring of the tissues of the 
bronchial tubes.  In an August 1997 letter, the veteran 
advised the RO that his attempts to contact the private 
physician who had told him of the nexus between his current 
respiratory disorder and the in-service chemical solvent 
exposure were unsuccessful, as the physician had retired.

Service medical records are completely devoid of any 
indication of complaints, diagnoses, or treatment of a 
respiratory disorder.  Such records do show that the veteran 
was hospitalized for about 10 days in October 1962 after a 
one-week history of generalized malaise, tiredness, poor 
appetite, right upper quadrant discomfort, slight nausea, and 
some swelling and tenderness in the cervical lymph nodes.  On 
the fourth hospital day he developed a sore throat.  A 
culture grew Beta Streptococcus.  He responded to symptomatic 
care and penicillin and was discharge to duty.  The diagnosis 
was infectious mononucleosis.  A chest X-ray in April 1963 
was negative.  A report of medical examination dated in the 
month of the veterans separation from service indicated that 
he had no significant interval history.  No diagnosis of a 
respiratory disorder was reported.  On examination, the 
veterans lungs and chest were clinically normal.  A chest X-
ray was negative.

The Board has reviewed the entire record.  It contains no 
evidence that the veteran had a respiratory disorder in 
service.  Further, it contains no competent medical evidence 
that indicates that his current respiratory disorders, 
claimed as COPD and asthma, are related to any disease or 
injury he incurred in service.  More specifically, the record 
contains no medical evidence that the veteran has a current 
disability from a respiratory disorder as a result of 
exposure to a toxic chemical.  The veterans own assertions 
of such a causal relationship are afforded no probative 
weight in the absence of evidence that he has the expertise 
to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  His assertions about what he has been told 
by physicians is are too attenuated and inherently unreliable 
to constitute the medical evidence necessary to support a 
well-grounded claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1998).

In the absence of competent medical evidence that the 
veterans current respiratory disorders, claimed as COPD and 
asthma, are related to some disease or injury he incurred 
during his active military service, the Board concludes that 
the claim is not well-grounded.

II.  Back Injury

The veteran testified in August 1997 that he believed that a 
back injury he sustained during his active military service 
weakened his back.  He expressed his belief that the back 
injuries he sustained in an accident in 1991 were worse than 
he would otherwise have sustained because of the weakened 
condition of his back from the in-service injury.

The RO disallowed the veterans claim of entitlement to 
service connection for acute low back strain when it 
determined in a December 1970 rating decision that the back 
injury he sustained in June 1963 resolved and became 
asymptomatic without further treatment, and without any 
clinical abnormality identified at the time of his separation 
from service.  That disallowance of the claim became final 
when the veteran failed to perfect an appeal from the 
decision within one year.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1998).  The claim can be 
reopened only with the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted in support of reopening the 
claim since the last final disallowance of the claim is new 
and material.  If the Board determines that the veteran has 
produced new and material evidence, the claim is deemed to be 
reopened and the case must then be evaluated on the basis of 
all the evidence.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  See also Glynn v. Brown, 6 Vet. App. 523 (1994).  
For the limited purpose of determining whether to reopen a 
claim, the Board must generally accept new evidence as 
credible and entitled to full weight.  Justus v. Principi, 
3 Vet. App. 510 (1992).  The new and material evidence must 
be presented or secured since the time that the claim was 
finally disallowed on any basis, rather than since the time 
that the claim was last disallowed on the merits.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (a decision by an RO 
refusing, because of a lack of new and material evidence, to 
reopen a previously and finally disallowed claim, after 
having considered newly presented evidence, is a 
disallowance of a claim).  If new and material evidence 
has not been submitted, the Board does not need to address 
the merits of the claims.  Sanchez v. Derwinski, 2 Vet. App. 
330 (1992).

When the RO denied entitlement to service connection for a 
low back disorder in December 1970, the evidence in the 
record consisted of service medical records.  Those records 
show that the veteran was admitted to a hospital with 
symptoms of tenderness in the low back area, muscle spasms, 
and inability to walk.  He gave a history of slipping on some 
steps and falling, striking his back on the steps.  He was 
treated with bed rest, muscle relaxants, and analgesics.  
Neurological findings were negative.  He responded to 
treatment and was discharged from the hospital two days 
later.  He was described as asymptomatic and fit for duty.  A 
report of medical examination dated several weeks before the 
veterans separation from service indicated that there was no 
significant interval history.  No diagnoses or defects were 
reported.  The examiner reported that the veterans spine and 
other musculoskeletal processes were clinically normal.

The evidence received since the ROs December 1970 denial of 
the claim consisted of records of private medical treatment, 
private hospital records, and records of recent VA outpatient 
treatment.  

Treatment records of a private hospital dated in 1981 and 
1982 do not show treatment for a low back disorder.  Records 
of treatment from a private neurologist dated from October 
1988 to June 1991 do not show that the veteran had complaints 
associated with a low back disorder.  However, records of 
another private neurologist indicate that the veteran was 
involved in a motor vehicle accident in January 1991.  After 
the accident, he experienced numbness in his upper 
extremities, and pain in his neck, back and chest.  The pain 
in his low back was worse the following day.  In a letter 
dated in late January, a physician noted that the veteran had 
reported that he had sustained a traumatic injury to his 
back while in the Navy in 1964 or 1965.  He reportedly was 
in bed for 6 weeks.  He stated that X-rays conducted then 
revealed no fracture.  He reported that he had some low back 
stiffness and pain since that time.  A neurologic examination 
was unremarkable except for questionable decreased 
appreciation for pinprick in a patchy distribution over the 
left lower extremity.  The examiner recorded an impression of 
probable lumbosacral strain and sprain, and rule out lumbar 
radiculopathy.  The examiner commented that the veterans 
previous history suggested that he might possibly have an 
underlying structural abnormality which could have been 
exacerbated in the recent motor vehicle accident.  In 
February 1991, the same examiner reported that a computed 
tomography (CT) scan of the veterans lumbosacral spine 
showed no evidence of significant disc herniation, spinal 
stenosis, or other degenerative features.

Other private medical records show that in November 1991 the 
veteran was struck while a pedestrian by a motor vehicle.  He 
was hit on his right side.  He reported that he had been 
flipped and landed on his back.  X-rays taken at a hospital 
were unyielding and the reported diagnosis was contusions 
and abrasions.  He had several current complaints including 
low back pain and bilateral hip pain.  The examiner noted 
that the veteran had developed traumatic onset of low back 
pain in January 1991 which resolved with conservative 
treatment.  After a neurological examination, the physician 
reported a diagnosis of traumatic onset of cervical strain 
without underlying nerve root entrapment syndrome and post-
traumatic headaches secondary to cervical strain.  Reports of 
follow-up neurological evaluations show concern mainly for 
symptoms associated with the veterans neck and nervous 
system.  Intermittent low back pain was noted in one report 
as being cared for elsewhere.

The veteran was seen at a private hospital in March 1993 
after experiencing low back pain when exiting a small 
automobile.  He told an examiner that he had hurt his back 
one year before and many years before while in the Navy.  
After an examination, the diagnosis of lumbosacral strain was 
noted.  X-rays showed no evidence of a fracture or a 
spondylolisthesis.  The intervertebral disc spaces were 
maintained.  There was some narrowing of the apophyseal 
joints of the fifth lumbar and first sacral vertebrae (L5-S1) 
and a small osteophyte was seen projecting laterally from the 
superior margin of the L3 on the right side.  The visualized 
portion of the sacroiliac joints appeared normal.  The 
radiologist recorded an impression of minimal degenerative 
joint disease of the lumbar spine.

X-rays taking during VA outpatient treatment in August 1995 
showed no significant abnormality, although there was 
minimal, early osteoarthritic lipping of the vertebral 
bodies.  The veteran sought treatment in January 1997 with 
complaints of low back pain lasting two weeks after lifting a 
heavy object.  An X-ray showed normal position and alignment 
of the lumbar vertebrae.  There was no evidence of fracture.  
Also noted was mild degenerative spondylosis of the lower 
lumbar vertebral bodies.  There was apophyseal sclerosis in 
the facet joints of the L5-S1.  Compared to X-rays taken in 
May 1996, there was increased degenerative spurring.  A 
report of a physical medicine and rehabilitation consultation 
dated in May 1997 contains an impression of chronic 
lumbosacral sprain.  A treatment note dated in April 1997 
contains and impression of lumbosacral pain, probably 
secondary to local disease.  An X-ray of the veterans 
lumbosacral spine contains findings similar to those reported 
from earlier X-rays.

The veteran testified in that he injured his back in 1963 
when he fell from a ladder while loading an airplane.  He 
landed on a cement deck.  He was knocked out and awoke in 
sick bay.  He stated that he was in an adjustable bed and 
remained in the hospital several days and was then discharged 
to limited duty for several weeks.  After the initial 
hospitalization, he was re-examined several times.  He 
acknowledged that he did not mention a back problem at the 
time of his medical examination for separation from service.  
He stated that he had symptoms of back stiffness and soreness 
after his separation from service for which he received 
treatment from a private physician he did not identify.  He 
testified that he injured his back in an automobile accident 
in 1991.  He stated that he did not claim that 100 percent of 
his back problem was from the injury he incurred during his 
active service.  Rather, he asserted that the in-service 
injury was made worse by the 1991 automobile accident.  He 
responded affirmatively to a question from his representative 
that his assertion was that his back had been weakened by the 
in-service injury.  The veteran testified that a private 
physician told him that X-rays of his back showed obvious old 
damage which occurred when the veteran was young.

The Board has reviewed the entire record and finds that the 
evidence received since the ROs December 1970 disallowance 
of the claim is new in the sense that such evidence is not 
merely cumulative of evidence already of record.  Such 
evidence had not previously been considered by agency 
decisionmakers.  Such evidence tends to show that the veteran 
has current disability from degenerative changes in his 
lumbosacral spine and has chronic low back pain as a result.  
However, such evidence does not bear directly and 
substantially on the matters on which the ROs December 1970 
disallowance was based.  The new evidence does not show that 
the veterans in-service injury was not merely acute and 
transitory but rather, resulted in a lasting disorder which 
either caused, or contributed to the severity of his current 
disability.  The veterans assertions that his back was 
weakened by the in-service injury and that his back, in such 
weakened condition, was more susceptible to injury are 
afforded no probative weight because of the lack of evidence 
that he is qualified to render such an opinion.  See 
Espiritu, supra.  For reason and by authority cited above, 
such evidence is not new and material.  See Robinette, supra.

The Board has considered the letter of the neurologist who 
examined the veteran soon after his January 1991 automobile 
accident.  The physician stated that the veterans history 
suggested that he might possibly have an underlying 
structural abnormality.  This evidence is not considered 
material for several reasons.  First, the history on which 
the doctors speculation was based was flawed.  The veteran 
did not, as the doctor reported spend six weeks in bed.  
Second, the record contains no evidence that the veteran had 
low back stiffness and pain intermittently since the in-
service back injury.  The doctors conjecture is based on a 
factual premise which has already been rejected by the agency 
of original jurisdiction.  Therefore his conclusion is not 
material.  See Elkin v. Brown, 5 Vet. App. 474 (1993) ( two 
letters from a physician relating veterans current 
psychiatric disorder to service held not to be material with 
respect to reopening a claim where the veteran was first seen 
by the physician 20 years after separation from service, with 
no indication that the physicians opinion was formulated on 
a basis separate from the veterans recitation of his 
background, and there was no indication that the physician 
had reviewed the veterans service medical records).  Third, 
the doctors opinion that the veteran might possibly have 
an underlying structural abnormality which could have been 
exacerbated in the recent accident is not sufficient as new 
and material evidence to reopen a claim.  See Bostain v. 
West, 11 Vet. App. 124 (1998) (physicians statement that the 
veterans preexisting service-related condition may have 
contributed to the cause of his death was not material 
because it was too speculative to establish a plausible 
claim).  Finally, during follow-up treatment, the doctor 
concluded that a CT scan of the veterans lumbosacral spine 
showed no evidence of abnormalities.

The Board finds that the new evidence does not bear directly 
and substantially on the matters at issue.  The Board 
concludes that evidence which is both new and material has 
not been received.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet.App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in its 
rating decision and statement of the case, which informed the 
veteran of the reasons his claim had been denied.  Also, by 
this decision, the Board informs the appellant of the type of 
new and material evidence needed to reopen his claim.  I also 
note that, unlike Graves, the appellant in this case has not 
put VA on notice of the existence of specific evidence that 
may be both new and material, and sufficient to reopen his 
claim for service connection.


ORDER

Entitlement to service connection for a respiratory disorder, 
claimed as COPD and asthma, is denied.

The claim of entitlement to service connection for a low back 
injury is not reopened.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
